Exhibit 10.1

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Third Amendment to Loan and Security Agreement (this “Third Amendment”)
made and entered into as of the 31st day of January, 2005, is by and between
LASALLE BANK NATIONAL ASSOCIATION, a national banking association (“LENDER”),
having its principal place of business at 135 South LaSalle Street, Chicago,
Illinois 60603-4105, and VITA FOOD PRODUCTS, INC., a Nevada corporation, with
its chief executive office located at 2222 West Lake Street, Chicago, Illinois
60612 (“Vita Food”), VIRGINIA HONEY COMPANY, INC., a Virginia corporation, with
its chief executive office located at 2222 West Lake Street, Chicago, Illinois
60612 (“Virginia Honey”), THE HALIFAX GROUP, INC., a Georgia corporation, with
its chief executive office located at 2222 West Lake Street, Chicago, Illinois
60612 (“Halifax”), and VITA SPECIALTY FOODS, INC., a Delaware corporation, with
its chief executive office located at 2222 West Lake Street, Chicago, Illinois
60612  (“Specialty Foods”) (Vita Food, Virginia Honey, Halifax and Specialty
Foods are individually a “Borrower” and collectively the “Borrowers”).

 

W I T N E S S E T H:

 

WHEREAS, prior hereto, Lender provided certain loans, extensions of credit and
other financial accommodations (the “Financial Accommodations”) to Borrowers
pursuant to (a) that certain Loan and Security Agreement dated as of September
5, 2003, as amended by that certain First Amendment to Loan and Security
Agreement dated as of November 5, 2004, and that certain Second Amendment to
Loan and Security Agreement dated as of December 21, 2004, each by and between
Lender and Borrowers (as further amended or restated from time to time, the
“Loan Agreement”), and (b) the other documents, agreements and instruments
referenced in the Loan Agreement or executed and delivered pursuant thereto;

 

WHEREAS, Borrowers have requested that Lender, among other things, (i) extend
the maturity date of the Revolving Loans to April 1, 2006, and (ii) modify
certain financial covenants (collectively the “Additional Financial
Accommodations”); and

 

WHEREAS, Lender is willing to provide the Additional Financial Accommodations,
but solely on the terms and subject to the provisions set forth in this Third
Amendment and the other agreements, documents and instruments referenced herein
or executed and delivered pursuant hereto.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
understandings of the parties hereto set forth herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Lender and Borrowers hereby agree as set forth in this Third
Amendment.

 

I.              Definitions.

 

A.            Use of Defined Terms.  Except as expressly set forth in this Third
Amendment, all terms which have an initial capital letter where not required by
the rules of grammar are used herein as defined in the Loan Agreement.

 

--------------------------------------------------------------------------------


 

B.            Amended Definitions.  Effective as of the date of this Third
Amendment, Section 1.1 of the Loan Agreement is hereby amended by deleting the
definitions of “Revolving Loan Termination Date”, “Revolving Note” and “Tangible
Net Worth Benchmark” and substituting therefor the following, respectively:

 

“Revolving Loan Termination Date”: shall mean April 1, 2006.

 

“Revolving Note”: shall mean that certain Revolving Note dated as of January 31,
2005, executed and delivered by Borrowers to Lender in a maximum aggregate
principal amount not to exceed $8,500,000.00, as amended, renewed, restated or
replaced from time to time.

 

“Tangible Net Worth Benchmark”: shall mean: (i) negative Two Million One Hundred
Fifty Thousand and no/100 Dollars (-$2,150,000.00) as of March 31, 2005, (ii)
negative One Million Nine Hundred Thousand and no/100 Dollars
(-$1,900,000.00) as of June 30, 2005 through September 30, 2005, and (iii)
negative Eight Hundred Thousand and no/100 Dollars (-$800,000.00) as of December
31, 2005, and at all times thereafter.

 

II.            Amendments to Loan Agreement.  Effective as of the date of this
Third Amendment, Section 9.4 of the Loan Agreement is hereby amended by deleting
Section 9.4 of the Loan Agreement in its entirety and substituting therefor the
following:

 

“9.4         Financial Covenants.  During the term of this Loan Agreement, and
thereafter for so long as there are any outstanding Liabilities owed to Lender,
Borrowers covenant that they shall:

 

(A)          Tangible Net Worth.  Maintain a minimum Tangible Net Worth of not
less than the Tangible Net Worth Benchmark tested as of the last day of each
calendar quarter.

 

(B)           Cash Flow Coverage Ratio.  Not permit Borrowers’ Cash Flow
Coverage Ratio, calculated on a trailing twelve (12) month basis, to be less
than: (i) 0.65 to 1.00 as of June 30, 2005, (ii) 0.70 to 1.00 as of September
30, 2005, and (iii) 1.10 to 1.00 as of December 31, 2005, or as of the last day
of each calendar quarter thereafter.

 

(C)           Minimum EBITDA.  Borrowers shall maintain EBITDA of not less than:
(i) Five Hundred Seventy-Five Thousand and no/100 Dollars ($575,000.00) as of
March 31, 2005, (ii) One Million Four Hundred Thousand and no/100 Dollars
($1,400,000.00) as of June 30, 2005, (iii) Two Million and no/100 Dollars
($2,000,000.00) as of September 30, 2005, and (iv) Three Million and no/100
Dollars ($3,000,000.00) as of December 31, 2005 and as of the last day of each
calendar quarter thereafter.  EBITDA shall be calculated on a trailing twelve
(12) month basis.”

 

2

--------------------------------------------------------------------------------


 

III.           Conditions Precedent.  Lender’s obligation to provide the
Additional Financial Accommodations to Borrowers is subject to the full and
timely performance of the following covenants prior to or contemporaneously with
the execution of this Third Amendment:

 

A.            Borrowers executing and delivering, or causing to be executed and
delivered to Lender, the following documents, each of which shall be in form and
substance acceptable to Lender:

 

(i)            An original executed Revolving Note;

 

(ii)           An original Secretary’s Certificate of even date herewith
executed by the Secretary of each Borrower to Lender; and

 

(iii)          such other agreements, documents and instruments as Lender may
reasonably request;

 

B.            No Unmatured Event of Default or Event of Default exists under the
Loan Agreement, as amended by this Third Amendment, or the Other Agreements;

 

C.            No claims, litigation, arbitration proceedings or governmental
proceedings not disclosed in writing to Lender prior to the date of hereof shall
be pending or known to be threatened against Borrowers and no known material
development not so disclosed shall have occurred in any claims, litigation,
arbitration proceedings or governmental proceedings so disclosed which in the
opinion of Lender is likely to materially or adversely affect the financial
position or business of any Borrower or the capability of any Borrower to pay
its obligations and liabilities to Lender; and

 

D.            There shall have been no material or adverse change in the
business, financial condition or results of operations since the date of each
Borrower’s most recently delivered financial statements to Lender.

 

IV.           Conflict.  If, and to the extent, the terms and provisions of this
Third Amendment contradict or conflict with the terms and provisions of the Loan
Agreement, the terms and provisions of this Third Amendment shall govern and
control; provided, however, to the extent the terms and provisions of this Third
Amendment do not contradict or conflict with the terms and provisions of the
Loan Agreement, the Loan Agreement, as amended by this Third Amendment, shall
remain in and have its intended full force and effect, and Lender and Borrowers
hereby affirm, confirm and ratify the same.

 

V.            Severability.  Wherever possible, each provision of this Third
Amendment shall be interpreted in such manner as to be valid and enforceable
under applicable law, but if any provision of this Third Amendment is held to be
invalid or unenforceable by a court of competent jurisdiction, such provision
shall be severed herefrom and such invalidity or unenforceability shall not
affect any other provision of this Third Amendment, the balance of which shall
remain in and have its intended full force and effect.  Provided, however, if
such provision may be modified so as to be valid and enforceable as a matter of
law, such provision

 

3

--------------------------------------------------------------------------------


 

shall be deemed to be modified so as to be valid and enforceable to the maximum
extent permitted by law.

 

VI.           Reaffirmation.  Borrowers hereby reaffirm and remake all of the
representations, warranties, covenants, duties, obligations and liabilities
contained in the Loan Agreement, as amended hereby.

 

VII.          Fees, Costs and Expenses.  Borrowers agree to pay, upon demand,
all fees, costs and expenses of Lender, including, but not limited to,
reasonable attorneys’ fees, in connection with the preparation, execution,
delivery and administration of this Third Amendment and the other agreements,
documents and instruments executed and delivered in connection herewith or
pursuant hereto.

 

VIII.        Choice of Law.  This Third Amendment has been delivered and
accepted in Chicago, Illinois, and shall be governed by and construed in
accordance with the laws of the State of Illinois, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law as to all
matters, including matters of validity, construction, effect, performance and
remedies.

 

IX.           Counterpart.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

X.            Waiver of Jury Trial.  BORROWERS AND LENDER EACH HEREBY WAIVE
THEIR RESPECTIVE RIGHT TO TRIAL BY JURY.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lender and Borrowers have caused this Third Amendment to be
executed and delivered by their duly authorized officers as of the date first
set forth above.

 

LASALLE BANK NATIONAL ASSOCIATION,

VITA FOOD PRODUCTS, INC.,

a national banking association

a Nevada corporation

 

 

 

 

By:

/s/ Sara A. Huizinga

 

By:

/s/ Stephen D. Rubin

 

Name:

Sara A. Huizinga

 

Name:

Stephen D. Rubin

 

Title:

Assistant Vice President

 

Title:

President

 

 

 

 

 

 

 

 

VIRGINIA HONEY COMPANY, INC.,

 

 

a Virginia corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Clark L. Feldman

 

 

 

Name:

Clark L. Feldman

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

THE HALIFAX GROUP, INC.,

 

 

a Georgia corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Clifford Bolen

 

 

 

Name:

Clifford Bolen

 

 

 

Title:

Treasurer & Secretary

 

 

 

 

 

 

 

 

 

 

 

VITA SPECIALTY FOODS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Clifford Bolen

 

 

 

Name:

Clifford Bolen

 

 

 

Title:

Assistant Secretary

 

 

5

--------------------------------------------------------------------------------